DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 20-22 and 25-29 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claim 20 recites the limitation “the second semiconductor chip” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of a second semiconductor chip in claim 20. Then in lines 6, “a second semiconductor chip” is recited. 	For examination purposes, "the second semiconductor chip" in line 3 is interpreted as "a second semiconductor chip" while “a second semiconductor chip” in line 6 is being interpreted as “the second semiconductor chip.” Correction is required. 	Claims 21-22 also inherit the 112(b) rejection for further limiting and being dependent on indefinite claim 20.
Claim 25 recites the limitation "a first semiconductor chip" in line 4.  There is insufficient antecedent basis for this limitation in the claim because it is unclear the “a first semiconductor chip” is a different chip or the same chip as the first mention of “a first semiconductor chip” in line 2.  	For examination purposes, "a first semiconductor chip" in line 4 is interpreted as "the first semiconductor chip." Correction is required. 	Claims 26-29 also inherit the 112(b) rejection for further limiting and being dependent on indefinite claim 25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 20-22, 25-26 and 28-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang US PGPub. 2018/0240783 as evidenced by Yama et al., 2018/0057351. 	Regarding claim 20, Yang teaches a method (fig. 1-9) of manufacturing, comprising:  	fabricating plural first conductor pads (25A, fig. 9) [0058] in a first glass layer (SiO2, 20A, fig. 9) [0047] of a first semiconductor chip (10A/12A, fig. 8-9) [0031], the first glass layer (20A) being configured to bond to a second glass layer (SiO2, 20B, fig. 9) [0047] of the second semiconductor chip (10B/12B, fig. 8-9) [0031], each of the plural first conductor pads (25A) having a first average grain size (see fig. 4A-4B) and being configured to bumplessly (without protrusion, fig. 9) connect to a corresponding second
group of plural conductor pads (25B, fig. 9) [0058] of a second semiconductor chip (10B/12B, fig. 8-9) [0031] to make up a plurality of interconnects (25A+25B, fig. 9) that connect the first semiconductor chip (12A) to the second semiconductor chip (12B); and  	annealing (bonding anneal, fig. 9, [0065]) the first semiconductor chip (12A) to increase the grain size to a second average grain size (see columnar grain CG fig. 5A-5B and fig. 9 after anneal [0056]) and thereby reduce the yield strength of the first conductor pads (Yang, fig. 1-9)
 	The silicon oxide layer is considered as a glass layer because it is consistent with the glass layer of the invention which is called a SiO2 glass layer (see [0044] and [0051] of the specification of instant application.) 	The yield strength of the first conductor pads is considered to be reduced relative to the first average grain size prior to annealing because it has been held that where the claimed and the prior art products are identical or substantially identical in structure or composition, or produced by identical processes or substantially processes, a prima facie case of either anticipation or obviousness has been established. Since the composition of the conductor pads and anneal of Yang is the same as that of the invention, then the product of Yang must necessarily exhibit the properties such as the yield strength of the first conductor pads being reduced relative to the first average grain size prior to annealing. MPEP 2112.01. 	Regarding claim 21, Yang teaches the method of claim 20, comprising forming between the first conductor pads (25A) and the first glass layer (20A) of the first semiconductor chip (12A), a barrier layer (diffusion barrier including TA, TAN, Ti, TiN etc., not shown) [0042] (Yang, fig. 9, [0042]).
 	Regarding claim 22, Yang teaches the method of claim 20, comprising forming between the first conductor pads (25A) and the barrier layer, a seed layer (plating seed layer including Cu, Cu alloy etc., not shown) [0043] (Yang, fig. 9, [0043]).
 	Regarding claim 25, Yang teaches an apparatus (fig. 8-9), comprising:  	a first semiconductor chip (10A/12A, fig. 8-9) [0031] comprising a first glass layer (SiO2, 20A, fig. 9) [0047] planarized by chemical mechanical polishing (CMP, [0045]); and  	first conductor pads (25A, fig. 9) [0058] in the first glass layer (20A) of a first semiconductor chip (12A), wherein: the first conductor pads (25A) in the first glass layer (20A) are planarized by machining (grinding, [0045]);  	the first conductor pads (25A) are configured to bumplessly (no protrusion, fig. 9) connect to corresponding plural conductor pads (25B, fig. 9) [0058] of a second semiconductor chip (10B/12B, fig. 9) [0031] to make up a plurality of interconnects (25A+25B, fig. 9) that connect the first semiconductor chip (12A) to the second semiconductor chip (12B); and   	the first glass layer (SiO2, 20A) is hydrophillic to facilitate bonding to a second glass layer (SiO2, 20B, fig. 9) [0047] of the second semiconductor chip (12B) (Yang, fig. 8-9). 	The first glass layer (20A) is considered as hydrophilic because it is made of SiO2 [0047] and it is well-known in the art that SiO2 is hydrophilic (see [0004] of Yama et al., 2018/0057351 as evidence).	The silicon oxide layer is considered as a glass layer because it is consistent with the glass layer of the invention which is called a SiO2 glass layer (see [0044] and [0051] of the specification of instant application.)	Regarding claim 26, Yang teaches the apparatus of claim 25, wherein the second semiconductor chip (12B) is mounted on the first semiconductor chip (12A) and the first semiconductor chip (12A) is electrically connected to the second semiconductor chip (12B) with the plurality of conductor pads (25A, fig. 9) of the first semiconductor chip (12A) (Yang fig. 9). 	Regarding claim 28, Yang teaches the apparatus of claim 25, further comprising a barrier layer (diffusion barrier including TA, TAN, Ti, TiN etc., not shown) [0042] formed between the first conductor pads (25A) and the first glass layer (20A) of the first semiconductor chip (12A) (Yang, fig. 9, [0042]).
 	Regarding claim 29, Yang teaches the apparatus of claim 28, further comprising a seed layer (plating seed layer including Cu, Cu alloy etc., not shown) [0043] formed between the first conductor pads (25A) and the barrier layer of the first semiconductor chip (12A) (Yang, fig. 9, [0043]).
	Regarding claim 30, Yang teaches an apparatus (fig. 8-9), comprising:  	plural first conductor pads (25A, fig. 9) [0058] in a first glass layer (SiO2, 20A, fig. 9) [0047] of a first semiconductor chip (10A/12A, fig. 8-9) [0031], wherein the first glass layer (12A) being bound to a second glass layer (SiO2, 20B, fig. 9) [0047] of a second semiconductor chip (10B/12B, fig. 8-9) [0031], wherein each of the plural first conductor pads (25A) has a first average grain size (see fig. 4A-4B) that, when annealed, increases to a second average grain size (see columnar grain CG fig. 5A-5B and fig. 9 after anneal [0056]) and bumplessly (without protrusions, fig. 8-9) connects to a corresponding second group of plural conductor pads (25B, fig. 9) [0058] of a second semiconductor chip (12B) to make up a plurality of interconnects (25A+25B, fig. 9) that
connect the first semiconductor chip (12A) to the second semiconductor chip (12B), the yield strength of the first conductor pads (25A) reduced relative to the first average grain size prior to annealing. 	The silicon oxide layer is considered as a glass layer because it is consistent with the glass layer of the invention which is called a SiO2 glass layer (see [0044] and [0051] of the specification of instant application.) 	The yield strength of the first conductor pads is considered to be reduced relative to the first average grain size prior to annealing because it has been held that where the claimed and the prior art products are identical or substantially identical in structure or composition, or produced by identical processes or substantially processes, a prima facie case of either anticipation or obviousness has been established. Since the composition of the conductor pads and anneal of Yang is the same as that of the invention, then the product of Yang must necessarily exhibit the properties such as the yield strength of the first conductor pads being reduced relative to the first average grain size prior to annealing. MPEP 2112.01. 	Regarding claim 31, Yang teaches the apparatus of claim 30, further comprising a barrier layer (diffusion barrier including TA, TAN, Ti, TiN etc., not shown) [0042] formed between the first conductor pads (25A) and the first glass layer (20A) of the first
semiconductor chip (12A) (Yang, fig. 9, [0042]).
 	Regarding claim 32, Yang teaches the apparatus of claim 31, further comprising a seed layer (plating seed layer including Cu, Cu alloy etc., not shown) [0043] formed between the first conductor pads (25A) and the barrier layer of the first semiconductor chip (12A) (Yang, fig. 9, [0043]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 17-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang US PGPub. 2018/0240783 in view of Moriceau et al. US PGPub. 2007/0117258. 	Regarding claim 17, Yang teaches a method (fig. 1-9) of manufacturing, comprising:  	fabricating first conductor pads (25A, fig. 9) [0058] in a first glass layer (SiO2, 20A, fig. 9) [0047] of a first semiconductor chip (10A/12A, fig. 8-9) [0031];   	planarizing [0045] the first glass layer (20A) by chemical mechanical polishing (CMP, [0045], [0060]);  	planarizing [0045] the first glass layer (20A) and the
first conductor pads (25A) by machining (grinding, [0045], [0060]), the first conductor pads being configured to bumplessly (without protrusion, fig. 9) connect to corresponding plural conductor pads (25B, fig. 9) [0058] of a second semiconductor chip (10B/12B, fig. 8-9) [0031] to make up a plurality of interconnects (25A+25B) that connect the first semiconductor chip (12A) to the second semiconductor chip (12B) (Yang, fig. 1-9).
	The first glass layer (20A) is considered as hydrophilic because it is made of SiO2 [0047] and it is well-known in the art that SiO2 is hydrophilic (see [0004] of Yama et al., 2018/0057351 as evidence).	The silicon oxide layer is considered as a glass layer because it is consistent with the glass layer of the invention which is called a SiO2 glass layer (see [0044] and [0051] of the specification of instant application.) 	But Yang does not teach treating the first glass layer (20A) to render it hydrophillic to facilitate bonding to a second glass layer (20A) of the second semiconductor chip (12B). 	However, Moriceau teaches a method of bonding comprising treating a bonding layer (SiO2) to be advantageously hydrophilic (Moriceau et al., [0022]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Yang with that of Moriceau such that the first glass layer if treater to render it hydrophilic in order to ensure molecular adhesion of the bonding layers (Moriceau et al., [0022]). 	Regarding claim 18, Yang in view of Moriceau teaches the method of claim 17, comprising mounting the second semiconductor chip (12B) on the first semiconductor chip (12A) and electrically connecting [0049] the first semiconductor chip (12A) to the second semiconductor chip (12B) with the plurality of conductor pads (25A) of the first semiconductor chip (12A) (Yang, fig. 9). 	Regarding claim 19, Yang in view of Moriceau teaches the method of claim 18, wherein the electrically connecting the first semiconductor chip (12A) to the second semiconductor chip (12B) with the plurality of interconnects (25A+25B) comprises annealing [0065] to bond the first glass layer (20A) to the second glass layer (20B) and cause the first conductor pads (25A) and the second conductor pads (25B) to
plastically deform and bond together [0065] (Yang, fig. 9, [0065]). 	Since the anneal is done at a temperature 100-700°C well below the melting point (greater than 1000°C) of the copper material [0050] used for the first and second conductor pads (25A and 25B), then it would be obvious to one of ordinary skill in the art that, at the 100-700°C anneal temperature, the copper pads would undergo some sort of deformation as it transitions from solid towards melting temperatures.
 	Regarding claim 23, Yang in view of Moriceau teaches the method of claim 17, comprising forming between the first conductor pads (25A) and the first glass layer (20A) of the first semiconductor chip (12A), a barrier layer (diffusion barrier including TA, TAN, Ti, TiN etc., not shown) [0042] (Yang, fig. 9, [0042]).
 	Regarding claim 24, Yang in view of Moriceau teaches the method of claim 17, comprising forming between the first conductor pads (25A) and the barrier layer, a seed layer (plating seed layer including Cu, Cu alloy etc., not shown) [0043] (Yang, fig. 9, [0043]).

 	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yang US PGPub. 2018/0240783. 	Regarding claim 27, Yang teaches the apparatus of claim 25, wherein the first semiconductor chip (12A) is electrically connected to the second semiconductor chip (12B) with the plurality of interconnects (25A+25B) by a annealed bond [0065] between the first glass layer (20A) to the second glass layer (20B) wherein the annealed bond [0065] further comprises plastic deformation of the first (25A) and the second conductor pads (25B) (Yang, fig. 9, [0065]). 	Since the anneal is done at a temperature 100-700°C well below the melting point (greater than 1000°C) of the copper material [0050] used for the first and second conductor pads (25A and 25B), then it would be obvious to one of ordinary skill in the art that, at the 100-700°C anneal temperature, the copper pads would undergo some sort of deformation as it transitions from solid towards melting temperatures.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892